Under the freeholders' charter of Los Angeles, subdivision 21 of section 2 thereof, the power of the municipality to discriminate in the amount of license taxes between persons engaged in the same business is limited to discrimination "by proportioning the tax to the amount of business done." Respondent insists that the ordinance here under consideration divides those engaged in the retail druggist business into two classes, the first consisting of those who sell liquor upon prescription by a physician, and the second being those who do not. *Page 103 
Assuming that this is the intent of the ordinance, and that it is a lawful classification, the levying of a definite tax upon each prescription, regardless of its value, is an unlawful discrimination between members of the first class. It cannot be said that the number of prescriptions filled is in any sense a measure of the "business done." Upon this ground I concur in the conclusion of my associates.